 GENERAL REFRACTORIES COMPANY81with those in voting group (B) .16 The Regional Director conductingthe election is instructed to issue a certification of representatives tothe labor organization elected by a majority of the employees in thepooled group which the Board in such circumstances finds to be appro-priate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]MBMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Elections.is If ;the votes are pooled, they are to be tallied in the following manner : the votes forthe Boilermakers shall be counted as valid votes, but neither for nor against UAW or theIndependent which seek to represent these employees in the more comprehensive produc-tion and maintenance unit ; all other votes are to be accorded their face value whetherfor representation by a union seeking the comprehensive unit or for no union.General RefractoriesCompanyandInternational Association ofMachinists,AFL-CIO,Petitioner.Case No. 6-RC-1797. Janu-ary X8,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Donald J. Myers, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Since 1944 the Intervenor, United Construction Workers, Divi-sion of District 50 United Mine Workers of America, on behalf ofitself and Local Union No. 290, has represented a unit of productionand maintenance employees at the Employer's Claysburg, Pennsyl-vania, operation, where the Petitioner now seeks to sever a unit ofmachine shop employees.Successive contracts have been executedsince then, with the last one timely opened fornegotiation of a newcontract by letter of May 11, 1956.A stipulation agreement of July10, 1956, providing that either party might terminate on 10, days'notice, continued the contract indefinitely beyond its July 15 anni-versary date.The petition here was filed June 20, 1956.A separatepension agreement between the Employer and the Intervenor runsuntil July 15, 1957.Both the Employer and the Intervenor urgedismissal of the petition on the ground of contract bar. It is well117 NLRB No. 20.423784-57-vol. 117-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled that a temporary contract of indefinite duration following afixed term does not bar a representation proceeding.SeeCadillacMotorCar Division,General Motors Corporation,114 NLRB 181;New Jersey Porcelain Company,110 NLRB 790,791.It is also clearthat an agreement limited in scope to the supplemental topic of pen-sions cannot prevent a rival union from obtaining a determination ofits representative status.SeeFlorence Pipe FoundryMachine Co.,106 NLRB 828, 829. The motion to dismiss on the ground of contractbar is denied.4.The Petitioner seeks to sever a unit of machine shop employeesat the Employer's Claysburg,Pennsylvania,operation from the pro-duction and maintenance unit which has existed since 1944.TheEmployer manufactures silica refractory products at Claysburg, theoperation consisting of a plant and three adjacent quarries. It hasadditional operations in Pennsylvania and in 11 other States. It con-tends that the petition should be dismissed because only the existingall-employee unit is appropriate in view of the history of bargainingon that basis at Claysburg,and the fact that industrial type unitsconstitute the bargaining pattern in nearly all of its plants and inthe refractory industry as a whole. In addition it contends that theunit here sought is not appropriate for severance either as a craft ora department within the meaning of theAmerican Potashdecision,'and that the Petitioner has become predominantly an industrial unionand therefore is not qualified to represent the unit sought in any event.The Employer would have the Board deny severance in the refrac-tories industry just as it does in the basic steel,aluminum,lumber, andwet milling industries.It alleges that the refractories industry op-erates "in tandem"with the steel industry,locating in the same areas,supplying the necessary refractory products,and paralleling the wagestructure of the steel industry.On this basis it contends that indus-trial type units should obtain in both.Obviously similar argumentsfor plantwide bargaining could be made as to many industries.Wesee nothing in the argument advanced to change the Board's clearstatement of policy inAmerican Potashto the effect that it will notfurther extend theNational Tubedoctrine2beyond those industriesin which it had already been applied.Recently the Board has re-iterated this policy.'The remaining contentions of the Employer'haveto do with the characteristics of the unit sought and their impact uponseverance.The Claysburg operation presently employs approximately 450 andhas 7 departments:molding, setting,burning, burned brick,machineshop, quarry,and maintenance.Until the beginning of 1956 the ma-1American Potash & Chemical Corporation,107 NLRB 1418, 1422.s National Tube Company,76 NLRB 1199.United States Smelting,Refining and Mining Company,116 NLRB 661. GENERAL REFRACTORIES COMPANY83chine shop and maintenance had been one department. For job-bid-ding purposestheyare still considered one.However,each has itsseparate supervision.The machine shop employs 76 and themainte-nance department 11, the latter group consisting of repairmen, car-penters, painters, an electrician, and helpers.The employees carried on the roll of the machine shop are as fol-lows : 28 shaper operators,2 planer operators,3 lathe operators, 5 mill-ing machine operators,1 do-all saw operator,2 saw operators, 2 sur-face grinders,1 blacksmith,3 welders,4 drill press operators, 3 handmold changers,3 machine mold assemblers,5 diesetters,11 miscellane-ous laborers,3 general shop men.The Employer has no apprentice-ship system and states that it does not need journeyman skills for theworkdone.The machine shop employees make molds,die boxes, andpallets for use in the brick manufacturing process both at Claysburgand at other operations of the Employer. Some of this work requiresclose tolerances and one employee testified that he works from blue-prints, but much of the work is not of that character. The record indi-cates that there is no pattern of job progression in the shop. Pay in-creases are based on length of service and the contract shows only 3classifications-machinist,welder, and shop blacksmith-into whichthe 76 employees listed above fit,all at the same basic rate of pay. Jobopenings in the first nine categories listed above,are posted,first fordepartmental bidding and then for bid by any employee.A 10-daytrial periodis given.Apparentlyno employee has failed to succeedin a job bid upon.An opening in 1 of the last 6 categories,that is,drill press operator, hand mold changer, machine mold assembler, die-setter,and so forth,is normally filled by assignment.In some jobcategories,including that of welder,direct hirings have occurred..The machine shop at Claysburg is apparently the Employer'slargest in Pennsylvania.It has its own building,with separate roomsfor welding, heat treating, blacksmith, office, and toilet facilities. Theblacksmith and the welders work under shop supervision-the black-smithrepairing tools and occasionally making tools for various oper-ations of the Employer and the welders working on molds from themachine shop. They also weld production equipment in the plant andat the quarries as required.Generally speaking, machine shop em-ployees do not go into the plant, even eating their lunch in the shop.One of them does plumbing work in the plant and for company houses,and the miscellaneous laborers on the shop roll may be used to supple-ment other crews, including the repair crew.Production employeesand maintenance employees may come into the shop to use some ofthe machines, apparently those which are not identified with bid-injobs.Also,pressmen from the molding department come into theshop to get molds,and at times the diesetters and mold changers dogo into the plant to help with the molds. 84 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer takes the position that the machine situp is one of theplant producing departments and that the duties of its employeesoverlap and are integrated with those of production employees, henceit is not the type of department suitable for severance.Also it con-tends that the machine shop employees are not severable as a craft.We .find merit in its position that these employees lack true craft char-acteristics.Their work entails no substantial period of training andrequires the exercise of only limited skills.Essentially it is of a re-petitive nature.Viewed from the craft severance angle, the problemhere appeares much the same as that involved in the Board proceed-ing involving two of the Employer's refractory plants in Kentucky,where the Board denied craft severance to a group of employees, in-cluding machinists, who performed much the same functions here per-formed by the machine shop employees.'However, the group heresought does constitute a functionally distinct department at the Clays-burg operation, such as we have severed despite a history of bargainingon an industrial basis.5Although the machine- shop has an im-portant production function, it also has the usual machine shop func-tions.None of its work is duplicated in other parts of the plant andit appears that the alleged overlapping of duties between employeesoutside, the shop and those employed in it is negligible.We find fromthese circumstances and from the entire record that the machine shopis a functionally distinct department containing employees identi-fiedwith traditional trades or occupations distinct from those ofother employees.6Accordingly we find that the machine shop em-ployees may constitute a separate appropriate unit if they so desire.Our dissenting colleague's conclusion that this is a "pure" productiondepartment which the Board does not sever, relying on theBossertde-cision, disregards the fact that the Claysburg machine shop is sepa-rately housed, has a machine shop as well as a production function,and that no other employees at Claysburg are shown to duplicate thework done by the machine shop, employees. Conversely, department50 which we refused to sever in theBossertcase was distinctly a pro-duction department, was not separately housed, and more than 12 em-ployees, in at least 2 other departments of the plant, regularly operatedpresses in operations similar to the forming operation of depart-ment 50. Clearly the petitioning union has traditionally representedunits of machine shop employees.7 For the reasons stated above, themotion to dismiss the petition because of inappropriate unit is denied.4SeeGeneral Refractories Company,96 NLRB 665.8 SeeUnated States Smelting,Reftnting and Mansng Company,supra; American Bemberg,Division of Beaunit Mills, Inc. and,North American Rayon Corporation,111 NLRB 963,967;The Formsca Company,109 NLRB 964; see alsoSt. Louis Car Company,108 NLRB1388, 1390.6 Cf.Bossert New Castle Division, Rockwell Spring 4 Aole Co.,111 NLRB 331, 335.7 SeeKinnear Manufacturing Company,109 NLRB 948, text at footnote4. GENERAL REFRACTORIESCOMPANY85We shall direct an election in a voting group of employees of theEmployer's Claysburg, Pennsylvania, machine shop, excluding allother employees, guards, and supervisors as defined in the Act. If amajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the Petitioner for such unit, which the Board inthe circumstances finds to be appropriate for purposes of collectivebargaining.[Text of Direction of Election omitted from publication.]MEMBER BEAN,dissenting :I would not direct an election in this case because it is clear to methat the Petitioner is seeking to sever from the existing overall unit alarge group of employees who virtually constitute no more than oneof several production departments.As I read the Board's lead de-cision on the subject of severance, the "functionally distinct and sepa-rate" departmental test requires at least something more 'than theinevitable and minimum distinction between one production depart-ment and another.8The general concept of the machine shop as aseverable department came into being in consequence of the develop-ment of the machinists' trade.While it is true that the traditionalmachine shop today need not conform to true craft unit standards.nor even reveal the once required craft core or nucleus justification,it does not follow that severance is proper even in the absence of an-,craft skill at all. Identification by name "machine shop" in the Com-pany's organizational chart cannot alone satisfy the functional test en-visaged by evolving Board law.Among the 76 employees in this machine shop there are 45 operators,5 die setters, 3 assemblers, and 11 laborers.The remaining employeesconsist of 3 welders, a grinder, 3 mold changers, and 3 general shopmen.Perhaps one at most of the entire group is a skilled craftsman.Aside from a few workmen who also do repairs about the plant, thework of the department is a repetitive production process, makingmolds and die boxes used directly in the manufacture of bricks. In-deed, the machines in this department operate in sequence as the moldsare produced.As the majority opinion admits, the work entails nosubstantial period of training and requires the exercise of only limitedskills.Thus, every fact points to the similarity between this departmentand the others in the plant, rather than to functional distinctiveness.While some such characteristics have not been deemed sufficient torebut the distinctive machinist character of machine shops described in8American Potash & Chemical Corp.,107 NLRB 1418,at page 1424. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDother cases,we have in this record nothing more than indications ofcommunity of interest between "machine shop" and all other employeesin the existing bargaining unit.For the recordalsoshows that em-ployees from this department have occasion to work in other areas ofthe plant; that, conversely, other employees sometimes work insidethis shop ; that the laborers are really a pool furnishing services where-ever needed; and that seniority extends substantially across depart-mental lines.On these facts, I can only conclude that the evidencepoints to a pure production department, rather than to the functionaldistinctiveness of which the Board spoke in itsAmerican Potashde-cision.The Board does not sever one production department fromanother.'I see no reasonfor departing from that time-tested rulenow.10Accordingly, I would dismiss the petition in this case.eDexdale Hosiery Mills,115 NLRB 228.1UBossert New Castle Division,Rockwell SpringAAxleCo.,111 NLRB 331.Bi-States CompanyandInternationalAlliance of TheatricalStage Employees and Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO,Petitioner.Case No.17-RC-2225. January °22, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct..2.The Petitioner contends (a) that the Intervenor is not a labororganization, and (b) that it is not authorized to represent rank-and-file employees because of illegal domination of its organization andactivities by supervisors.As to (a), it appears from the record thatthe Intervenorexistsfor the purpose of dealing with the Employerconcerninggrievances,labor disputes, wages, rates of pay, hours,and conditions of employment, and is therefore a labor organizationas defined in the Act.As to (b), it is well established that a con-tention alleging domination or assistance of a labor organization byan employer is in effect an unfair labor practice charge, and thereforenot properly litigable in a representation proceeding.'Any party1The hearing officer permittedthe interventionof KHOL-TV and KHPL-TV EmployeesUnion in this proceeding. It thereforebecomes unnecessary to consider its written motionto intervene, copies of which were filed with the Board.°Moreover,unlike theusualsituation in whichdismissal of the petition is sought be-cause of the disqualification of the petitioning union, we have here a contention directed117 NLRB No. 22.